Citation Nr: 9915750	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist, including as secondary to service 
connected cervical spine disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to May 
1973, and additional periods of active and inactive duty 
training between 1972 and 1994 with the Nebraska Army 
National Guard.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT


1.  There is no medical evidence of a nexus between any 
currently diagnosed carpal tunnel syndrome of the right 
wrist, and an inservice injury or disease, or any other 
incident of service.

2.  There is no medical evidence of a nexus between the 
veteran's service connected cervical spine disability and 
carpal tunnel syndrome of the right wrist.


CONCLUSION OF LAW

The veteran's claim for service connection for carpal tunnel 
syndrome of the right wrist, including as secondary to 
service connected cervical spine disability, is not well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  No 
conditions other than those listed in § 3.309(a) can be 
considered for purposes of presumptive service connection.  
See 38 C.F.R. § 3.307(a).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a non-service connected 
disorder which is proximately due to or the result of a 
service connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448-50 (1995).

The initial question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A claim for secondary 
service connection must, as must all claims, be well grounded 
under 38 U.S.C.A. § 5107(a).  See Dinsay v. Brown, 9 Vet. 
App. 79, 86 (1996); Jones (Wayne), supra (requiring medical 
evidence showing a relationship between a service-connected 
disability and the condition claimed to be secondarily 
service connected); see also Locher v. Brown, 9 Vet. App. 
535, 539 (1996); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).  In this regard, the appellant has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
See 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

To be well grounded, a service connection claim generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied, 118 S. Ct. 2348 (1998); Heuer 
v. Brown, 7 Vet. App. 379, 384 ( 1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For purposes of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  See Robinette,   8 Vet. 
App. at 75. 

The United States Court of Appeals for Veterans Claims 
(Court) has established criteria for the determination of a 
well grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran's medical records document his June 1990 motor 
vehicle accident, with assessments of a motor vehicle 
accident, a closed head injury, and multiple contusions.  
While a report the day after the accident contained a 
notation that his hand grasps were weak, the report indicated 
they were equal bilaterally, and that the veteran was 
"lethargic and difficult to rouse for neuro[logical] 
assessment."  A later report that same day indicated hand 
grasps were firm and equal bilaterally.  A March 1992 
physical examination report indicated that upon clinical 
evaluation his upper extremities were found to be normal.  
There is no indication on this report of any right extremity 
disorders.

The Board notes that service connection for acute myofascial 
strain, degenerative changes at C5-6 and C6-7, with 
diminished sensation in the fingers of the right hand, was 
granted by a January 1996 RO decision.

The first evidence of possible carpal tunnel syndrome right 
extremity appears in a February 1996 private medical record, 
almost five years after his June 1990 motor vehicle accident.  
The Board notes the various medical records indicate the 
veteran's treating physicians were not conclusive on this 
diagnosis.  For example, an August 1996 report indicates the 
veteran "still says that he has decreased grip in that right 
hand, however, his forearm circumference is about a 
centimeter to a centimeter and 1/2 larger than the opposite 
hand.  He says that he cannot feel tools, but yet he is well 
callused and he is roofing houses this summer.  He says he is 
using an air gun to do it with."  That report also indicated 
that "again [Scottsbluff Orthopaedic Associates] told him 
that there is [sic] unanswered questions as far as how much 
relief he would get, especially since nothing is clear cut."  
Most importantly however, there is no medical evidence of 
record which relates any carpal tunnel syndrome of the right 
extremity to the veteran's active duty military service, or 
any incident of that service, including either the motor 
vehicle accident in June 1990 or his service connected 
cervical spine disorder.

During a July 1995 VA examination the veteran reported the 
right 3rd, 4th, and 5th fingers were numb.  Diminished 
sensation was found in the distal, middle, ring, and pinky 
fingers of the right hand.  A motor examination was noted to 
be normal.  Negative Phalen and Tinel's signs were found.  
The remainder of the neurological examination was noted to be 
normal, and deep tendon reflexes were noted to be 2+/4 
bilaterally, in all extremities.  There was no impression of 
any disorder of the right upper extremity.

A Rating Board Medical Specialist rendered a May 1996 opinion 
in this matter.  The Board notes, however, a medical opinion 
by the RO rating board physician is not independent medical 
evidence and therefore cannot be relied upon by the board 
panel to support its opinion; the rating board would be 
choosing to substitute its own opinion for that of a doctor, 
which is impermissible.  See Tucker v. Derwinski, 2 Vet. 
App. 201, 203 (1992).  Accordingly, the Board will not 
consider the rating board physician's opinion in its 
adjudication of the veteran's claims.

That opinion aside, however, the Board notes there is still 
no medical opinion of record relating any carpal tunnel 
syndrome of the right extremity to the veteran's active duty 
military service, or any incident of that service, including 
either the motor vehicle accident in June 1990 or his service 
connected cervical spine disorder.

As noted above, a well-grounded claim for direct or secondary 
service connection must be supported by evidence, not merely 
allegations.  See Tirpak, supra.  Consequently, as a well 
grounded claim for direct service connection requires medical 
evidence of a nexus between an inservice injury or disease 
and the current disability in order to be plausible, and a 
well ground claim for secondary service connection requires 
medical evidence of a relationship between a service-
connected disability and the condition claimed to be 
secondarily service connected in order to be plausible, and 
no such evidence has been submitted, the veteran's claim for 
service connection for carpal tunnel syndrome right wrist, 
including as secondary to service connected cervical spine 
disability, must be denied as not well grounded.

The Board also notes the veteran's representative's 
statements as to VA's duty to assist and M21-1 in the May 
1999 Written Brief Presentation.  This contention has been 
addressed by the Court.  The Court held, in Horne v. West, 11 
Vet. App. 9 (1998) (per curiam), that Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996), was the law of the jurisdiction from the 
date of the decision unless or until overturned by a court of 
competent jurisdiction.  That case held that VA had no duty 
to assist absent a well-grounded claim.  The Epps decision 
also held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
direct or secondary service connection claim "plausible."  
See generally McKnight v. Gober, 131 F.3rd 1483, 1484-85 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for carpal tunnel syndrome of the right 
wrist, including as secondary to service connected cervical 
spine disability, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

